EXHIBIT16.1 Letter on change of certifying accountant Child, Van Wagoner & Bradshaw, PLLC 5296 South Commerce Drive, Suite 300 Salt Lake City, Utah84107-5370(801) 281-4700 August 17, 2012 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Ladies and Gentlemen: The firm of Child, Van Wagoner & Bradshaw, PLLC was previously principal accountant forOkana Ventures, Inc. (the "Company") and reported on the financial statements of the Company for the years ended December 31, 2011 and 2010.On or about August 1, 2012, we changed our accounting practice from Child, Van Wagoner & Bradshaw, PLLC to Anderson Bradshaw PLLC. WehavereadtheCompany's statementsincludedunder Item 4.01 ofits Form 8-KdatedAugust 18 ,2012,andagree with suchstatements. Very truly yours, /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC
